        Case 1:21-cv-00475-LAK Document 54-1 Filed 02/11/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 MAZON: A Jewish Response to Hunger, et al.,

                Plaintiffs,

        vs.                                                      Case No. 1:21-cv-00475-LAK

 U.S. Department of Health and Human Services, et
 al.,

                Defendants.


              DECLARATION OF ALEX J. LUCHENITSER IN SUPPORT
                  OF MOTION FOR ADMISSION PRO HAC VICE

       I, Alex J. Luchenitser, declare as follows:

       1.     I am seeking to appear Pro Hac Vice as counsel for plaintiffs MAZON: A Jewish

Response to Hunger, Services & Advocacy for GLBT Elders, The New York City Gay and

Lesbian Project, Ark of Freedom Alliance, Freedom From Religion Foundation, American

Atheists, and Hindu American Foundation in the above-captioned action.

       2.     I have never been convicted of a felony.

       3.     I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

       4.     There are no disciplinary proceedings pending against me.

       I declare under penalty of perjury that the foregoing is true and correct and that this

Declaration was executed on February 11, 2021, in Arlington, Virginia.

                                                                     /s/ Alex J. Luchenitser
                                                                     Alex J. Luchenitser




                                                 1
